John I. Purtle, Justice, dissenting. I dissent. The petitioner took the only logical course of action available to him after the trial judge denied his motion to dismiss for lack of a speedy trial. He petitioned this court for a writ of prohibition. The fact that there has since been a trial and conviction should have no bearing on the consideration of the merits of the case. The parties appealed on a stipulated record containing all the facts necessary to decide this case. The only remedy for denial of a speedy trial is dismissal. If the petitioner was not timely tried, we should simply dismiss the case. Otherwise, petitions for prohibition in situations such as this are rendered meaningless.